Citation Nr: 1431809	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran requested a formal hearing at the RO.  The Veteran cancelled the request in February 2005.    

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran contends that his service-connected bilateral hearing loss disability warrants a rating in excess of 10 percent due to the effects of the disability on his everyday activities and occupation.

In a March 2012 statement, the Veteran's representative argued that the Veteran's bilateral hearing loss disability warranted an increased evaluation due to the June 2010 VA examiner's opinion that the Veteran's hearing loss caused significant effects on his occupation and that the rating decision failed to consider whether the claim should be referred for extra-schedular consideration.  In a March 2010 statement, the Veteran noted that he had difficulty hearing low or high pitched noises and background noise made it difficult for him to hear conversations.  In a November 2009 statement, the Veteran's wife indicated that it was extremely difficult to have a conversation with the Veteran because he cannot hear her and she has to constantly repeat herself.

The Board notes that the VA examination used to evaluate the current severity of the Veteran's bilateral hearing loss was conducted in June 2010, more than four years ago.  In statements to the Board, the Veteran indicated that his hearing loss worsened.  In addition he has submitted private treatment records indicating a downward shift in hearing in both ears.   

The Veteran submitted private treatment records from Doctors' Hearing and Balance Centers that indicate his bilateral hearing loss disability had worsened.  In a September 2012 private treatment note, the Veteran was given a diagnostic impression of mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear, with "word recognition ability" of 72 percent in the right ear and 72 percent in the left ear at 75 decibels and 80 decibels, respectively, with a noted slight decrease in some thresholds.  According to a June 2013 private treatment note, the Veteran was evaluated for suspected worsened hearing with a diagnostic impression of mild to profound sensorineural hearing loss.  A related report notes "word recognition ability" of 68 percent in the right ear and 52 percent in the left ear at 90 decibels with, "no significant change in thresholds but a decrease noted in both ears since a September 2012 audiogram."  

The U. S. Court of Appeals for Veterans Claims has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  In addition, the Board notes that the September 2012 and June 2013 private audiograms were not interpreted by a qualified medical professional in a format suitable for rating purposes.  See 38 C.F.R. § 4.85 (2013).  The subsequent VA examiner should be directed to interpret the Doctors' Hearing and Balance Centers audiological evaluation reports so that the information can be utilized for rating purposes.

Finally, the Board finds that it is unclear from the private audiology reports whether Doctors' Hearing and Balance Centers utilized a controlled speech discrimination test (Maryland CNC) in their evaluation of the Veteran's hearing impairment.  See 38 C.F.R. § 4.85 (2013).  On remand, the RO or the Appeals Management Center (AMC) should contact the Doctors' Hearing and Balance Centers to determine what type of testing was utilized in the Veteran's audiological examinations.

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from March 2011 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Port Charlotte VA Clinic for the time period from March 2011 to the present.  

2. The RO or the AMC should contact the Doctors' Hearing and Balance Centers to ascertain the type of speech discrimination test utilized for the Veteran's September 2012 and June 2013 audiological examinations.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the bilateral hearing loss disability.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  The examiner should also interpret the September 2012 and June 2013 private audiograms.  

The rationale for each opinion expressed must be provided.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  In doing so, it should consider whether the claim should be referred for extra-schedular consideration, as requested by the Veteran's representative.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



